In accordance with stipulation of counsel that the merchandise, facts, and issues are the same in all material respects as those involved in United States v. Chadwick-Miller Importers, Inc., et al. (54 CCPA 93, C.A.D. 914), the court found and held that export value, as that value is defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for the determination of the value of the sundry and novelty items here involved and that such values are the invoice unit ex-factory prices, net packed.